DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the third Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 08 July 2022 has been entered.  
Status of the Claims
Applicant amended claim 3 and added one new claim, i.e., claim 11.  Claims 1-11 are pending.
Status of the Rejections
The rejection of claims 1-11 under 35 U.S.C. 112(a) is new.  
The rejection of claims 1-11 under 35 U.S.C. 112(b) is new.  
The rejection of claims 1, 2, 4-7, 9, and 10 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over Lang (CN-103054809-A) is withdrawn as to §102(a)(1) only, in view of the Declaration under 37 CFR 1.132 recently filed by Applicant.  This rejection is maintained as to §103.  The Declaration is considered in paragraphs 31 and 35-36 of this Office action.  
The rejection of claims 3 and 8 under 35 U.S.C. 103 as being unpatentable over Lang (CN-103054809-A) is maintained.  This rejection has been merged with the §103 rejection summarized in the previous paragraph.
Both rejections based on nonstatutory obviousness-type double patenting are new.  
Claim Rejections - 35 U.S.C. 112(a) - Scope of Enablement
The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.  
Claims 1-11 are rejected under 35 U.S.C. 112(a) because the specification — while being enabling for the combinations of main agent species, polymer species, and corresponding concentrations set forth in Table 1 (page 31) of the specification — does not reasonably provide enablement for achieving a variation coefficient of 0.35 or less, as recited in claim 1 (or 0.25 or less, as recited in claim 11), for other combinations of main agent, polymer, and corresponding concentrations.
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the specification coupled with information known in the art without undue experimentation (United States v. Telectronics, 8 USPQ2d 1217 (Fed. Cir. 1988)).  MPEP § 2164.01.  Whether undue experimentation is needed is not based upon a single factor but rather is a conclusion reached by weighing many factors.  MPEP § 2164.01(a).  These factors were outlined in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988) and include the following:  (1) the breadth of the claims; (2) the nature of the invention; (3) the state of the prior art; (4) the level of one of ordinary skill; (5) the level of predictability in the art; (6) the amount of direction provided by the inventor; (7) the existence of any working examples; and (8) the quantity of experimentation necessary needed to practice the claimed invention based on the content of the disclosure.  MPEP § 2164.01(a).  These factors are addressed below.
The breadth of the claims.  The claim 1 is directed to “[a] microsphere in which a main agent is uniformly dispersed in a polymer matrix, wherein an average volume-based particle diameter of the microsphere is 1 µm or more and 150 µm or less, and a variation coefficient of area ratios in four regions is 0.35 or less….”  Emphasis added.  The claim — which encompasses any type of main agent, any type of polymer matrix, and at any respective concentrations — are considered very broad.  The specification of the present application, as originally filed, provides that “[t]he main agent may be, for example, a pharmaceutical compound, a functional food compound, a functional cosmetic compound, an animal administration compound, an agricultural compound and the like.”  Page 11 at para. [0030].  Thus, the genus of main agents is vast and incredibly diverse.  MPEP § 2111 (“During patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification.’”).  Similarly, the specification broadly describes polymers, as follows: “The polymers described in the present specification are described as examples, and a polymer is not limited to the described polymers.  In addition, a polymer can be appropriately selected depending on a kind of a medicine, release rate, etc., and may be used alone or in combination of a plurality of polymers.”  Page 10 at para. [0026].  The foregoing analysis is applicable to all claims depending on claim 1, none of which is substantially narrower in regard to the main agent, polymer, and/or concentrations thereof.  
The nature of the invention.  The claimed invention has considerable complexity because it implicates (1) the interactions among main agents (compounds) and polymers at the molecular level and (2) the various microsphere production parameters available for forming matrices in which the main agent is the discontinuous (dispersed) phase and the polymer is continuous phase, while seeking to identify (3) appropriate combinations of (1) and (2) to suitable for achieving a variation coefficient of variation coefficient of 0.35 or less (claim 1) or, more preferably, a variation coefficient of 0.25 or less (claim 11).  
The state of the prior art.  There is no relevant teaching in the prior art concerning the variation coefficient defined in the claims and specification of the present application.  
The level of one of ordinary skill.  In view of the breadth of the claims, the state of the art, the nature of the invention, and the state of the prior art, the level of ordinary skill is high, i.e., a person of ordinary skill in the art typically has a Ph.D. in organic chemistry, polymer chemistry, chemical engineering, pharmacology, or a closely-related scientific discipline, and several years of relevant work experience.
The level of predictability in the art.  There is no reliable way of predicting whether a given combination of (i) main agent, (ii) polymer, (iii) concentrations thereof, and (iv) process parameters for forming microspheres will yield a variation coefficient of variation coefficient of 0.35 or less (claim 1) or, more preferably, a variation coefficient of 0.25 or less (claim 11).
The amount of direction provided by the inventors.  The direction provided by the inventors is very limited relative to the breadth of the claims.  The specification of the present application fails to provide guidance regarding the following critical issue: Which factors should be used to assist in identifying those combinations of main agent, polymer, and process parameters that are reasonably likely to yield microspheres having a variation coefficient within the claimed range?  The specification reads essentially as an invitation to experiment with all species of main agent, polymer, and processes for forming microspheres.  No hierarchy of preference or other guidance is described in the specification, other than directing the reader to Examples 1-8 (Table 1) and Comparative Examples 1-5 (Table 2).
The existence of any working examples.  Examples 1-8 (Table 1) qualify as working examples, based on the variation coefficients reported in Table 3 (page 33).  However, no general principles can be discerned by comparing those examples to Comparative Examples 1-5, which did not achieve the claimed variation coefficient, as shown in Table 3.  
The quantity of experimentation.  Given the nature of the claimed invention and the limited number of working examples, among the other observations made above, very significant and lengthy experimentation would have to be undertaken before a person having ordinary skill in the art could practice the full scope of the claimed invention.  Considerable laboratory experimentation would be required to identify those combinations of main agent, polymer, and process parameters that yield microspheres having variation coefficients within the claimed ranges.  
On the basis of the foregoing factors and observations, the examiner concludes that Applicant’s specification does not reasonably provide enablement for achieving a variation coefficient of 0.35 or less (claim 1) or, more preferably, a variation coefficient of 0.25 or less (claim 11), for combinations of main agent, polymer, and corresponding concentrations other than those set forth in Table 1 of the specification.  A person having ordinary skill in the art could not practice the full scope of Applicant’s invention, as claimed, without first engaging in undue experimentation.  
Claim Rejections - 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor regards as the invention.
Regarding claim 1, the following limitation lacks clarity: “main agent.”  Persons having ordinary skill in the art could reasonably differ over which compounds or other substances qualify as “main agents” and, conversely, which do not.  Paragraph [0030] on page 11 of the specification, which is discussed in the foregoing rejection under 35 U.S.C. 112(a), does not provide sufficient guidance on this issue.  MPEP § 2173.04 (“a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim)”).  Additionally, it is unclear how the adjective <main> modifies the claim.  The adjective <main> is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is a relative term that renders the claim indefinite.  MPEP § 2173.05(b).  In sum, the phrase “main agent” renders claim 1 and all claims depending thereon (claims 2-11) indefinite.  
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as unpatentable over Lang (CN-103054809-A).  
Lang, which is directed to sustained-release microspheres that comprise curcumin particles (Abstract), published in Chinese.  The examiner obtained an English machine translation of Lang using an Internet service provided by the European Patent Office (EPO).  All citations to Lang refer to that translation, which accompanied a previous Office action (September 27, 2021).
Lang discloses, in Example 6, sustained-release curcumin microspheres in which the matrix (continuous phase) is composed of PLGA.  Description at page 6/11.  The microspheres of Example 6 have a particle size of about 60 µm and a drug loading of 47.6%.  See also Lang at Figure 5 (showing the volume-based size distribution of the microspheres of Example 6).   The foregoing disclosure anticipates the microsphere diameter range recited in claim 1 of the present application, as well as the main agent concentration range recited in claim 4 of the present application.  MPEP § 2131.03(I) (a specific example in the prior art which is within a claimed range anticipates the range).  
Although Lang is silent as to the “variation coefficient of area ratios in four regions” (claim 1) of the microspheres disclosed therein, it is important to recognize that the microspheres of Lang are formed using an emulsification process that relies on high-speed mixing in which a solution comprising PLGA and curcumin is combined with an aqueous PVA solution.  That process is similar to the process disclosed on page 21 of the specification of the present application.  Most importantly, the Declaration under 37 CFR 1.132 recently filed by Applicant on 08 July 2022, which was executed by Dr. Masakazu Enomura, evidences that the variation coefficient of Example 6 of Lang is 0.361.  Page 7.  That variation coefficient is close enough to the corresponding range recited in claim 1 (“0.35 or less”) to support a finding of prima facie obviousness.  MPEP § 2144.05(I) (“a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”), citing Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783 (Fed. Cir. 1985).  
Lang, at claim 10, further discloses that the sustained-release microspheres can be included in a pharmaceutical formulation.  
In sum, claims 1, 2, 4-7, 9, and 10 are rendered prima facie obvious by Lang.  
Regarding claims 3 and 8, although Lang discloses that the curcumin used in Example 6 was milled for three hours in a DYNO-MILL NPM nano-performance bead mill (Description, page 5/11, at Example 1), Lang does not identify with sufficient precision the diameter of the curcumin particles.  Thus, Example 6 does not satisfy claim 3 of the present application, which recites the following limitation: “wherein an average volume-based particle diameter of the dispersed main agent is 5 nm to 500 nm.”  Nevertheless, Lang more broadly discloses as follows: “The particle size of curcumin particles prepared by the present invention is generally in the nanometer range, and the particle size of the microspheres is generally in the micrometer range. Therefore, we visually call it ‘micron-encapsulated nanometer’ technology, and use this as a technical platform.”  Description at pages 2/11 – 3/11.  Lang further discloses, in claim 4, that the average diameter of the curcumin particles is selected from less than 2000 nm, less than 1000 nm, less than 500 nm, less than 400 nm, less than 300 nm, less than 200 nm, less than 100 nm and less than 50 nm.”  The foregoing disclosure renders claims 3 and 8 prima facie obvious.  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).  
Response to 37 CFR 1.132 Declaration
The following remarks are provided in response to the Declaration under 37 CFR 1.132 recently filed by Applicant on 08 July 2022, which was executed by Dr. Masakazu Enomura:
As stated above in the §103 rejection, the Enomura Declaration evidences, on page 7, that the variation coefficient of Example 6 of Lang is 0.361.  Claim 11, which is new, requires a variation coefficient of “0.25 or less.”  There is a substantial difference between 0.361 and 0.25.  Accordingly, the Enomura Declaration preemptively rebuts any rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 that could have been properly advanced against claim 11.  The examiner appreciates Applicant effort to advance prosecution.  
*     *     *
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminalDisclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/ eTD-info-I.jsp.  
Claims 1-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of Patent No. 11,285,109 B2 (29 March 2022).
The conflicting claims (the claims of the ’109 Patent) differ only marginally in scope from the claims of the present application.  For example, compare conflicting claim 1 to claim 1 of the present application.  Each of the limitations of the microsphere defined in present claim 1 is either anticipated or overlapped by the corresponding limitations of conflicting claim 1.  For example, conflicting claim 1 requires a variation coefficient of 0.35 or less across six regions, whereas present claim 1 requires the same but across only four regions.  MPEP 2144.05 (obviousness of similar and overlapping ranges, amounts, and proportions).  The PLGA or PLA limitation of conflicting claim 1 satisfies the polymer matrix limitation of present claim 1.  Similarly, the biologically active substance of conflicting claim 1 satisfies the main agent limitation of present claim 1.  Conflicting claims 2-8 each recite limitations that are substantially similar to those recited in present claims 2-11.
Claims 1-11 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of co-pending Application No. 17/673,429 (as originally filed on 16 February 2022).
The conflicting claims (the claims of the ’429 Application) differ only marginally in scope from the claims of the present application.  For example, compare conflicting claim 1 to claim 1 of the present application.  Each of the limitations of the microsphere defined in present claim 1 is either anticipated or overlapped by the corresponding limitations of conflicting claim 1.  For example, conflicting claim 1 requires a variation coefficient of 0.35 or less across six regions, whereas present claim 1 requires the same but across only four regions.  MPEP 2144.05 (obviousness of similar and overlapping ranges, amounts, and proportions).  The PLGA or PLA limitation of conflicting claim 1 satisfies the polymer matrix limitation of present claim 1.  Similarly, the biologically active substance of conflicting claim 1 satisfies the main agent limitation of present claim 1.  Conflicting claims 2-4 each recite limitations that are substantially similar to those recited in present claims 2-4.  This is a provisional rejection because the conflicting claims have not been patented.  
Conclusion
Claims 1-11 are rejected.  
No claim is allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (9:00 am – 5:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
16 July 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611